Citation Nr: 1002444	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain, status post compression fracture T11 with 
fusion of T10-T12.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 
2002.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which granted service connection for 
lumbar strain, status post compression fracture T11 with 
fusion of T10-12 and assigned a 10 percent evaluation 
effective October 1, 2002.  During the course of this appeal, 
the claims folder was transferred to the RO in Atlanta, 
Georgia.

On the Veteran's June 2005 substantive appeal (VA Form 9), 
the Veteran indicated that she only wished to appeal the 
assignment of a 10 percent evaluation for lumbar strain, 
status post compression fracture.  Thus, issues of 
entitlement to an increased evaluation for degenerative disc 
disease and arthritis of the cervical spine, and left C-7 
radiculopathy (minor extremity) are not currently on appeal.

The Veteran testified at an August 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The case was remanded by the Board in February 2008 for 
additional development.  The development has since been 
completed and the case is now before the Board for 
adjudication.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected low back disability is 
manifested by limitation of motion with pain and muscle 
spasm.  

3.  The evidence shows compression fracture T11 with fusion 
of T10-T12.

4.  Evidence of ankylosis, either favorable or unfavorable of 
the thoracolumbar spine is not of record.

5.  The Veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

6.  Neurological findings showed mild, intermittent, and 
sensory only symptoms in the right leg that were unrelated to 
the service-connected low back disorder.


CONCLUSION OF LAW

The criteria for an initial 20 percent disability rating for 
lumbar strain, status post compression fracture T11 with 
fusion of T10-T12, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45 (2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5285, 5291 (2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veterans Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the Veteran 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The Veteran was sent a letter in October 2002 that fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed her that additional information 
or evidence was needed to support her claim, and asked her to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

For initial rating claims, where, as here, service connection 
has been granted and the initial rating and effective date 
have been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  
The Board concludes VA's duty to assist has been satisfied.  
The Veteran's service, VA, and private treatment records have 
been obtained, to the extent possible.  The Veteran has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.

The RO provided the Veteran appropriate VA examinations in 
November 2002, November 2004, January 2009, and February 
2009.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
thoracolumbar spine condition since she was last examined.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2002, 2004, and 2009 VA examination reports are thorough 
and supported by VA outpatient treatment records.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board finds that staged ratings are not appropriate in this 
case.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

When service connection for compression fracture T11 with 
fusion of T10-T12, to include a claim of low back pain, was 
granted in a December 2002 rating decision, the Veteran's 
thoracolumbar spine disability was rated under Diagnostic 
Codes 5285-5291, effective October 1, 2002.  See 38 C.F.R. 
§ 4.71a, DC 5285 (2002).  The 2002 rating decision awarded a 
10 percent disability evaluation for demonstrable deformity 
of a vertebral body from fracture with muscle spasm and 
limited motion.  The Board notes that the Diagnostic Code was 
later changed to 5237 for lumbar strain, status post 
compression fracture T11 with fusion of the T10-12 in an 
April 2005 rating decision.  

The Board notes that, during the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the lumbar spine.  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the earlier changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  Id.

The Board will evaluate the Veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
specifically prohibits the application of a prior regulation 
to the period on or after the effective date of a new 
regulation.  Thus, the rule that the Veteran is entitled to 
the most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. 
§ 4.71a to the period on or after the effective dates of the 
new regulations.  

Recently, VA has amended the rating schedule for evaluating 
disabilities of the spine under 38 C.F.R. § 4.71a.  The first 
amendment, which pertained to the evaluation of 
intervertebral disc syndrome under Diagnostic Code 5293, 
became effective on September 23, 2002, prior to the relevant 
appeal period in this case. 67 Fed. Reg. 54,345, 54,349 (Aug. 
22, 2002).  The most recent revisions, codified in Diagnostic 
Codes 5235 through 5243, became effective on September 26, 
2003. 61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 
2003);  See also 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007). The new criteria include a revision of 38 C.F.R. § 
4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine.  The Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, both the 
old and the new regulations will be considered for the period 
after the change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g) (West 2002).  The old criteria are for 
consideration for the entire appeal period.

Prior to September 26, 2003

Under the former criteria, the disabilities of the back are 
evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003).  

Prior to September 26, 2003, Diagnostic Code 5285 provides 
that residuals of a fracture of the vertebra, without cord 
involvement, were rated as 60 percent disabling where there 
was abnormal mobility requiring a neck brace (jury mast).  
With spinal cord involvement, being bedridden, or requiring 
long leg braces, a 100 percent rating was warranted.  In 
other cases, a disability due to residuals of a vertebral 
fracture was rated in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable vertebral 
body deformity.

Under Diagnostic Code 5291, a rating of 10 percent was 
warranted for limitation of motion of the dorsal (thoracic) 
spine that is moderate or severe.  A noncompensable rating 
was warranted for slight limitation of motion.  The Board 
observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).

Diagnostic Code 5288 provides rating criteria for ankylosis 
of the dorsal spine.

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation of motion is rated 20 percent, whereas a 40 
percent evaluation contemplates severe limitation of motion.

Effective September 23, 2002, Diagnostic Code 5293, the 
criteria for intervertebral disc syndrome, provides for a 10 
percent rating where the back condition resulted in 
incapacitating episodes having a total duration of at least 
one week, but less than 2 weeks during the past 12 months.  A 
20 percent rating was assigned where intervertebral disc 
syndrome was manifested with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating was where 
intervertebral disc syndrome was manifested with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
"Incapacitating episodes" was defined in Note (1) as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) also allowed the veteran 
to be rated separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability. 

Under Diagnostic Code 5295, lumbosacral strain warrants a 
noncompensable evaluation if there are slight subjective 
symptoms only.  A 10 percent evaluation is warranted if it is 
manifested by characteristic pain on motion.  A 20 percent 
evaluation is assigned for muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The medical evidence prior to September 2003 includes only a 
November 2002 VA examination.  However, VA must consider all 
the evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999).  Thus, the entire evidence of record 
will be reviewed under both the "revised old" and "new" 
rating criteria for the spine.

Historically, during service, the Veteran sustained a flexion 
stretch injury when she fell down a flight of stairs, 
resulting in a T11 compression fracture that became 
progressive with a kyphotic deformity requiring a left 
thoracotomy and spinal fusion, from T10 to T12, in November 
1997.  

Currently, the Veteran complains of pain in the thoracic and 
lumbar spine which causes limited range of motion of motion 
and limitations in her daily activities.  In an August 2007 
Board hearing transcript, the Veteran reported missing six to 
seven days of work over the past year, due to incapacitating 
muscle spasms and pain in her back.  She also reported that 
back pain limited her ability to lift more than 10 pounds, to 
sit or stand for long periods of time, to ride a bicycle, and 
horseback ride. The Veteran also complained of radiating 
pain, tingling and numbness to her left side, specifically 
the left leg, hip and mid back areas.

In November 2002, the Veteran was afforded a VA examination.  
The examiner noted the Veteran's history of spinal surgery in 
1997.  The examiner further noted the Veteran's complaints of 
persistent, chronic pain in the thoracic spine at six of ten 
on a scale of one to ten with ten being the most painful.  
She complained of exacerbations three to four times per week 
with pain increasing to ten on a scale of one to ten, as well 
as increased stiffness and pain in the thoracic and lumbar 
regions.  Additionally, she complained of lumbar pain.  She 
also noted numbness on the left side of her surgery incision, 
with numbness, aching and muscle spasm in that area.  She 
also noted increased pain in the spine due to weather 
changes.  

Examination findings showed the thoracic spine was tender to 
palpation in the area of T10 to L1 in the midline with 
paraspinal muscle tenderness as well.  Range of motion 
findings showed flexion to 80 degrees, extension to 20 
degrees and bilateral side bending to 30 degrees on each 
side.  The examiner noted hypersensitivity in the region of 
the Veteran's surgical scar, measuring 15 cm.  An evaluation 
of the bilateral lower extremities showed that muscle 
strength and sensation were intact and the Veteran had deep 
tendon reflexes and negative straight leg raises bilaterally.  
The diagnosis was multilevel thoracic fusion, status post 
fracture, with residual pain and paraspinal muscle spasm. 

A November 2003 report by Dr. J.R.M. noted that he had 
performed the Veteran's spinal fusion surgery several years 
prior in 1997.  He noted that the Veteran healed well post-
surgery, but continued to have a dull, stabbing pain to the 
left side that followed the rib pattern.  Injection and 
medications were unsuccessful at providing relief.  She rated 
the pain a seven on a one to ten scale for pain.  She noted 
problems turning the neck and flexing it with episodes of 
pain down the arm and decreased arm strength.  No bladder or 
bowel problems were noted.  The diagnosis showed left 
thoracotomy for T11 compression fracture treated with 
anterior spine fusion, T10 to T12.

A November 2004 private radiology report for the thoracic 
spine noted orthopedic hardware with plate and screw fixation 
device originating from left lateral aspect from T9 through 
T12 with a cylindrical basket type device overlying the 
inferior aspect of T10 through the superior aspect of T12.  
There was no abnormal lucency to suggest loosening or 
infection of the hardware.  No acute fracture or subluxation 
was noted.  Bone mineralization was within normal limits.  
The impression was evidence of prior surgery T9 through T12 
with no evidence of acute osseous injury.

A November 2004 radiology report for the lumbar spine showed 
a notation of the spinal hardware with no evidence of acute 
fracture or subluxation and no pars interarticularis defect.  
A mild levoscoliosis was seen on the frontal view which was 
noted to be at least in part positional in nature.  The 
report indicated rounded calcific densities likely reflecting 
phleboliths overlying the right pelvis making it difficult to 
exclude a distal ureteral calculus.  The impression was 
orthopedic hardware seen within the lower thoracic spine as 
noted above with mild levoscoliosis possibly due to position.  
There was otherwise no evidence of acute osseous injury.

At a November 2004 VA/QTC examination of the spine, the 
Veteran reported constant pain in the left side and center of 
the back for the past eight years.  She reported that the 
pain traveled between the center of the spine and the left 
side and that the pain was burning and aching in nature.  She 
reported the pain level to be a six on a pain scale of one to 
ten.  Rest and medication provide relief.  She noted bruising 
pain at the incision site, stiffness and burning pain at the 
center of the back, but stated that her condition did not 
cause incapacitation.  Functional impairment included limited 
running, bending, sitting and standing with four days of lost 
work each year.

Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement and muscle spasm was noted to 
be absent.  No tenderness was noted and there was a negative 
straight leg raising bilaterally.  Range of motion findings 
for the thoracolumbar spine showed flexion to 60 degrees with 
pain occurring at 60 degrees, extension to 10 degrees with 
pain occurring at 10 degrees, bilateral flexion to 30 degrees 
with pain occurring at 30 degrees, and bilateral rotation to 
30 degrees with pain occurring at 30 degrees.  The examiner 
noted that range of motion of the spine was additionally 
limited by pain, lack of endurance and that pain had the 
major function impact.  The examiner noted that spinal range 
of motion was not additionally limited by fatigue, weakness 
and incoordination, and there was no ankylosis or signs of 
intervertebral disc syndrome.

A peripheral nerve examination was normal.  A neurological 
examination of the upper and lower extremities showed motor 
function within normal limits, sensory function within normal 
limits, with reflexes showing bilateral biceps jerk 2+, 
bilateral triceps jerk 2+, bilateral knee jerk 2+, and 
bilateral ankle jerk 2+.

X-ray findings of the thoracic spine showed degenerative 
arthritis as well as evidence of the prior spinal fusion 
surgery. There was no evidence of acute osseous injury.  
Lumbar spine x-ray findings were within normal limits.  The 
examiner noted no change in the Veteran's compression 
fracture, thoracic spine condition.  The examiner noted 
subjective pain in the low back with normal x-ray findings. 

A November 2005 report by Dr. J.R.M noted the Veteran's 
complaints of left-sided thoracic pain and neck pain.  The 
Veteran stated that the pain felt like a bruise, but had 
become sharp in the last three to four weeks.  She noted 
radiating pain in the left upper extremity with numbness in 
the left fingers.  A radiograph of the thoracic spine showed 
a stable 33 degree angle from T10 to T12.  From T4 to T12 
there was a Cobb angle of 45 degrees which was also stable.  
There was minimal subsidence of the cage inferiorly but the 
overall appearance was stable.  There was no evidence of new 
compression fractures or junctional disease.  

In a January 2006 letter, Dr. J.R.M. noted the Veteran's 
medical and surgical history with regard to the thoracic 
spine, stating that he had performed the 1997 spinal fusion 
surgery.  He noted that the T11 compression fracture had 
limited the Veteran's activities of daily life and that she 
had continuous, mild discomfort on the left side as well as 
probable bursal discomfort from the hardware and chest tube 
sites.  He opined that these may be neuromas and that the 
Veteran had experienced some temporizing relief with 
injection therapy.  He noted that surgical treatment had not 
been recommended in the past.

A November 2006 follow-up report indicated similar complaints 
as reported by the Veteran above.  Examination findings 
showed mild tenderness along the rib resection area.  The 
Veteran was able to ambulate without antalgic component and 
was neurologically intact.  Thoracic spine film showed T4-T12 
54 degree kyphosis.  Cage and implants were in place except 
for a T12 screw that had backed out and possibly pressing on 
a nerve or scar tissue causing irritation which would 
coincide with the Veteran's complaints of pain.  The 
impression was T11 fracture, status post anterior spine 
fusion and corpectomy with retained hardware and a loose 
screw that had backed out and may be causing the Veteran's 
symptoms.  

An October 2007 follow-up report indicated similar complaints 
of pain in the left flank as noted above.  No interval trauma 
was noted and symptoms did not radiate down the extremities.  
The examiner noted that a March 2007 osteoporosis workup 
showed mildly elevated risk of fracture and that the Veteran 
was currently taking calcium and Vitamin D.  Radiographs 
showed hardware in place with slight loosening of one screw 
that was unchanged from previous films.  The examiner noted 
that the Veteran had a robust fusion with plate secured on 
the left side.  The impression was T11 fracture, status post 
decompression, placement of interbody cage and plate via left 
thoracotomy, stable with residual episodic radicular pain.

In January 2009, the Veteran was afforded a VA spine 
examination.  Initially, the examiner noted the Veteran's 
history of a spine fusion surgery in 1997.  The Veteran 
complained of discomfort in the middle of the lower thoracic 
spine with pain going to the left and a painful surgical 
scar.  She denied radiation of the back pain up or down the 
legs, not to say that the particular location of the pain did 
not radiate.  The Veteran reported seeing her orthopedic 
surgeon, Dr. J.R.M., once per year regarding her back 
problems, but did not otherwise seek medical attention for 
her problems and there was no evidence of flare-ups.  Current 
treatment included muscle relaxants and nonnarcotic 
medications taken only as needed.  She did not use a brace, 
crutches, cane or other supportive devices.  The examiner 
noted that the Veteran was able to carry out all daily living 
activities including dressing, undressing, toileting and 
eating and had no problem getting to work or driving a car.  
She could walk a mile and a half with comfort and was allowed 
to lift up to ten pounds in weight.  With regard to 
intervertebral disc syndrome, the Veteran reported discomfort 
in the low back which radiated to the right buttock and back 
of the right thigh which lasted for a few days.  She said 
that she was not incapacitated by it but that it was 
noticeable.  The examiner noted that this pain was considered 
mild in nature and that it could not be described as an 
exacerbation, flare-up, or incapacitating episode in the 
sense that medical attention was not required, it did not 
interfere with activities and abated spontaneously.

Physical examination revealed that the Veteran was able to 
walk without a limp, on tiptoe and on her heels.  There was 
no scoliosis in the thoracic or lumbar areas and she had a 
normal lumbar lordosis and normal thoracic kyphosis.  The 
T10-T12 vertebrae were straight.  The lumbar spine revealed 
no tenderness and location of pain in the right buttock was 
also without tenderness.  Range of motion of the thoracic and 
lumbosacral spine showed flexion to 90 degrees, extension to 
40 degrees, bilateral lateral flexion to 35 degrees, 
bilateral rotation to 45 degrees, and it was noted that range 
of motion findings were normal.  Repeat testing revealed no 
pain.  There was no evidence of weakness, fatigability, 
incoordination, or instability and there was no additional 
loss of motion on repetition.  Straight leg raises were to 90 
degrees bilaterally, knee and ankle jerks were brisk and 
equal.  The Veteran had 5/5 power dorsiflexion and plantar 
flexion of both ankles and there was no evidence of loss of 
sensation in the lower extremities.  

X-rays of the thoracic spine confirmed the presence of 
instrumentation and cage introduction at the T10-T12.  The 
examiner noted that one screw had backed out and should not 
cause a problem.  X-rays of the lumbosacral spine revealed 
well-maintained disc spaces with no osteophytosis and well 
maintained intervertebral foramina.  The examiner noted x-ray 
confirmation of the Veteran's prior spinal fusion surgery and 
noted the presence of ankylosis, surgical in nature, due to 
the spinal fusion.  With regard to intervertebral disc 
syndrome, the examiner opined that the Veteran's 
intervertebral disc syndrome was minimal, occurring 
approximately twice per year over the past 20 years.  

In February 2009, the Veteran was afforded a VA neurological 
examination.  The Veteran complained of left flank pain since 
her 1997 spine surgery.  She stated that the area felt 
bruised, but without any actual bruising and the pain was 
sometimes sharp.  She stated that when the spine injury first 
occurred, there was some radiating pain into the left leg, 
but that improved early on. She reported that the bruised 
feeling was worsened by activity and sometimes required her 
to take a day or two off work when it flared up.  The Veteran 
denied muscular weakness or constant numbness, other than 
slight numbness at the incision site.  There were complaints 
of numbness in the left arm at the 4th and 5th fingers with 
some occasional aching and tingling in the right leg going to 
the back of the thigh.  A motor muscle examination showed a 
5/5 in all muscle groups tested including deltoids, biceps, 
triceps, wrist flexion/extension, finger abduction, hip 
flexion/extension, knee flexion/extension, foot dorsi and 
plantar flexion.  Her gait was normal.  The examiner's 
assessment stated that the Veteran did have pain related to 
her past surgery, but there was no evidence of any separately 
ratable neurological condition related to her service-
connected lumbar strain.  There were mild intermittent 
sensory-only symptoms in the right leg which the examiner 
opined were less than likely as not related to the service-
connected lumbar strain because there were on the opposite 
side from her surgery and only developed recently.  He opined 
that the left arm symptoms were not related to the Veteran's 
lumbar strain and no further testing was recommended.

Analyzing the evidence of record under the rating criteria in 
effect prior to September 2003, the Board finds that a higher 
rating, under Diagnostic Codes 5285-5291 is warranted.  
Diagnostic Code 5285 allows for an additional 10 percent 
rating for demonstrable vertebral body deformity where the 
vertebral fracture was rated in accordance with definite 
limited motion or muscle spasm.  In this regard, the 
Veteran's current 10 percent rating under 5285-5291 for the 
Veteran's thoracic spine disability contemplates a vertebral 
body deformity from fusion of the vertebra T10-12.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5291.  The Veteran's 
10 percent rating under Diagnostic Code 5285 is warranted 
because there is x-ray evidence of a T11 compression fracture 
that required a spinal fusion of T10 to T12.  A rating higher 
than 10 percent, under DC 5285, is not warranted because 
there is no evidence of abnormal mobility requiring a neck 
brace, being bed ridden, use of leg braces, or cord 
involvement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285.

With regard to Diagnostic Code 5291, the Board notes that the 
Veteran is currently assigned a noncompensable rating for 
slight limitation of motion of the spine.  However, a review 
of the range of motion findings for the spine for the entire 
period on appeal shows moderate limitation of motion 
warranting a higher, 10 percent rating under DC 5291.  In 
this regard, November 2002 range of motion findings showed 
flexion limited to 80 degrees with extension to 20 degrees 
with pain.  A November 2004 examination showed flexion to 60 
degrees with extension to 10 degrees with pain.  January 2009 
findings showed flexion to 90 degrees and extension to 40 
degrees with pain.  Although the Veteran's range of motion 
findings were determined to be normal during the January 2009 
examination, the Board notes that the Veteran has shown 
consistent limitation of motion with pain and muscle spasm, 
which more closely approximates moderate limitation of 
motion.  See 38 C.F.R. § 4.7.  Thus, a higher, 10 percent, 
rating is warranted under DC 5291 for moderate limitation of 
motion.  A 10 percent rating is the maximum allowable under 
DC 5291, thus a higher rating cannot be afforded under this 
code.  

A higher rating for limitation of motion, under Diagnostic 
Code 5292, is not warranted because loss of loss of motion of 
the thoracolumbar spine has already been contemplated under 
the Veteran's current 10 percent rating under 5291 for 
moderate to severe limitation of motion.  See 38 C.F.R. 
§ 4.45.  A higher rating under Diagnostic Codes 5293, or 5295 
is also not warranted, as there is simply is no medical 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing posture, 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced, or incapacitating episodes having a total 
duration of at least one week, but less than 2 weeks during 
the past 12 months, or, indeed, a diagnosis of intervertebral 
disc syndrome.  Therefore, a higher disability rating would 
not be warranted under DC 5292, 5293 or 5295 (2003).  
Although the Veteran complained of back pain with muscle 
spasms that caused her to miss up to one week of work per 
year, there was no objective medical evidence of flare-ups or 
incapacitating episodes, or bed rest prescribed by a 
physician.  

A higher rating under DC 5288 was also considered for 
ankylosis of the spine; however, although the November 2006 
examiner noted x-ray findings which showed 54 degree 
kyphosis, a January 2009 VA examiner stated that thoracic 
kyphosis was normal.  Furthermore, the medical evidence 
shows that ankylosis of the Veteran's spine is limited to 
the T10-12 vertebra, due to the spinal fusion surgery which 
has already been contemplated by the current 10 percent 
rating for spinal deformity under DC 5285.  Thus an 
additional rating under DC 5288 is not warranted.

The Board notes that functional loss was considered.  
38 C.F.R. §§ 4.40, 4.45.  The Veteran's medical records 
indicate that her back pain has been longstanding, since the 
1996 injury during service.  Specifically, she complained of 
persistent, chronic pain in the thoracolumbar spine with 
limited ability to engage in physical activity.  However, the 
medical evidence of record shows no additional limitation 
which would warrant a higher rating in accordance with 
DeLuca, supra.  Specifically, in a November 2004 examination, 
the examiner noted limited motion due to pain, but no 
additional limitation due to fatigue, weakness, or 
incoordination.  In a January 2009 examination, the VA 
examiner noted that the Veteran was able to carry out all 
daily living activities and was able to walk without a limp.  
Range of motion was normal and repeat testing showed no pain, 
no weakness, fatigability, incoordination, instability or 
additional loss of motion on repetition.  The medical 
evidence shows that the Veteran could walk up to one mile and 
a half comfortably, without the use of ambulatory aids, and 
her gait was normal.  She could also lift up to ten pounds 
comfortably.  The Board notes that the Veteran's current 
rating for limitation of motion under DC 5291 contemplates 
limitation of motion due to pain.  As such, the Veteran is 
not entitled to a higher rating in accordance with DeLuca, 
supra.  

Additionally, the Board acknowledges the Veteran's 
contention that her lumbar and thoracic spine disabilities 
should be rated separately.  However, the medical evidence 
of record shows that the Veteran's thoracolumbar spine 
symptoms are residuals of the prior compression fracture 
with spinal fusion surgery of the T10-12.  These symptoms 
have already been contemplated under the current 20 percent 
disability rating.  Furthermore, there is no evidence of a 
separate lumbar spine disorder that would warrant a separate 
compensable evaluation.  Thus, separate ratings for the 
lumbar and thoracic spine are not warranted in this case.

Subsequent to September 26, 2003

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).  

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

The rating criteria for intervertebral disc syndrome remained 
the same since September 23, 2002.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

The revised schedular criteria for the rating of spine 
disabilities, effective from September 26, 2003, evaluates 
degenerative arthritis of the spine based on limitation of 
motion under the General Rating Formula for Disease and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned with x-ray evidence of involvement of 
two or more major joints; a 20 percent rating is assigned 
with x- ray evidence of involvement of two or more major 
joints with occasional incapacitating exacerbations.  Id.

Under the new rating criteria, the Veteran's muscle spasms 
are not shown to result in an abnormal gait or abnormal 
spinal contour so as to warrant an increase in the Veteran's 
current 20 percent rating.  Furthermore, the combined ranges 
of motion all exceed those in the 20 percent criteria.  As 
discussed above, the Veteran has not been diagnosed with 
intervertebral disc syndrome, and does not show evidence of 
incapacitating episodes lasting at least one week during the 
past twelve months.  In addition, the medical evidence of 
record does not show that the Veteran has unfavorable 
ankylosis of the entire thoracolumbar or of the entire spine, 
thus a higher rating is not warranted under the new rating 
criteria, effective September 26, 2003.  See 38 C.F.R. 
§ 4.71a DC 5235-5243.

The Board has considered the x-ray evidence showing that one 
of the hardware screws had backed out and was possibly 
causing pain.  See November 2006 and October 2007 follow-up 
reports.  However the January 2009 VA examiner opined that 
the backed out screw should not cause any problems with 
regard to the Veteran's spine condition.  

The Board notes x-ray evidence of arthritis of the thoracic 
spine in a November 2004 VA examination, thus a higher rating 
under Diagnostic Code 5003 has been considered.  However, 
because the Veteran's current 20 percent disability rating 
for the spine contemplates limitation of motion, a higher 
rating is not warranted under this code.  See 38 C.F.R. 
§ 4.45.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's 
thoracolumbar spine disability.  See 38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).  The Board notes the 
Veteran's complaints of left flank pain with radiating left 
leg pain, left arm radiculopathy, and radiating pain in the 
right leg.  In this regard, the evidence shows that the 
Veteran's left leg pain improved not long after her 1997 
surgery, and that service-connection has been established for 
left shoulder radiculopathy originating from the cervical 
spine.  With regard to the Veteran's right leg tingling and 
numbness, a 2009 VA neurological examination showed normal 
neurological findings and the examiner opined that the 
Veteran's symptoms were mild, intermittent and sensory only.  
He further opined that the right leg symptoms were not 
related to the Veteran's lumbar strain because they were on 
the opposite side of her body, from the surgical site.  Thus, 
a separate evaluation for neurological symptoms is not 
warranted in this case.

For the reasons and bases discussed above, the Board finds 
that the Veteran has demonstrable deformity of the thoracic 
spine with limitation of motion due to pain and muscle 
spasm.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As 
such, she is entitled to a 10 percent rating for a spinal 
deformity in addition to a 10 percent rating for moderate 
limitation of motion of the thoracolumbar spine for a total 
of 20 percent for the entire period on appeal.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5291.  However, the 
preponderance of the evidence is against assignment of 
disability ratings in excess of 20 percent for the Veteran's 
service-connected thoracolumbar spine condition. 

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation on an extraschedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected low back disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's thoracolumbar spine condition with the established 
criteria found in the old and new rating schedules for the 
spine shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.

In short, there is no credible evidence in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.



ORDER

Entitlement to a 20 percent evaluation for lumbar strain, 
status post compression fracture T11 with fusion of T10-T12, 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


